DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s election without traverse SEQ ID NO: 5 as the species of IKK in the reply filed 1/19/21 is acknowledged.  The elected species is allowable, and therefore the species election requirement as set forth in the restriction mailed 7/23/19 is withdrawn.  

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a dendritic being RNA transfected with a nucleotide sequence encoding a constitutively active IKK mutant comprising the amino acid residues 25 to 769 of SEQ ID NO: 2, or a constitutively active IKK mutant comprising the amino acid residues 18 to 773 of SEQ ID NO: 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644